Exhibit 10.1

Second Amendment

To

Employment Agreement

WHEREAS, ANSYS, Inc., a Delaware corporation (the “Company”) entered into an
Employment Agreement with James E. Cashman III (the “Employee”) as of the 21st
day of April 2003, as amended on November 6, 2008 (the “Agreement”); and

WHEREAS, the Company and the Employee each desire to amend the Agreement in
order to reflect modifications to the stock option grants made to the Employee
in the future and to add a fixed term to the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree to amend the Agreement as follows:

1. Section 2 (paragraph following the heading “Term of Employment”) is hereby
deleted in its entirety and replaced with the following:

“The Company hereby continues to employ the Employee and the Employee hereby
accepts such continued employment, for the term commencing as of March 18, 2011
and continuing for a five-year period (the “Current Term”), unless sooner
terminated in accordance with the provisions of Section 6; with such employment
to automatically continue following the Current Term for additional one-year
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless either party notifies the other party in writing of its
intention not to renew this Agreement at least sixty (60) days prior to the
expiration of the Term (the Current Term, together with any such extension of
employment hereunder, shall be referred to as the “Term”). For the avoidance of
doubt, a non-renewal of this Agreement by the Company in accordance with this
Section 2 will constitute a termination of employment by the Company without
Cause under Section 6(d).”

2. Section 7(a) (paragraph following the heading “Stock Options”) is hereby
amended by deleting the first sentence thereof in its entirety and replacing it
with the following:

“In the case of a Change of Control, (i) all stock options to purchase stock of
the Company held by the Employee that were granted to the Employee prior to
February 17, 2011 shall become fully exercisable and vested upon the effective
date of and immediately prior to the consummation of the Change of Control and
(ii) all stock options to purchase stock of the Company held by the Employee
that were granted to the Employee on or after February 17, 2011 shall be subject
to Section 3(c) of the Company’s Fourth Amended and Restated 1996 Stock Option
and Grant Plan, as



--------------------------------------------------------------------------------

amended, and to the extent such stock options are assumed or continued and
thereafter remain in effect following such Change of Control, then such stock
options shall become fully exercisable and vested upon the date on which the
Employee’s employment with the Company and its subsidiaries or successor entity
terminates if such termination occurs during the 18-month period following the
occurrence of the Change of Control and such termination is either by the
Company for any reason other than for Cause, death or disability, or there is
(A) a diminution in the Employee’s responsibilities, authority or duties, (B) a
diminution in the Employee’s Base Salary, target Incentive Bonus or equity
compensation, (C) a change in the geographic location at which the Employee
provides services to the Company or (D) a material breach of this Agreement by
the Company and, in the case of (A), (B), (C) or (D), the Employee notifies the
Company in writing of the occurrence of such event within sixty (60) days of its
occurrence, the Employee cooperates in good faith with the Company’s efforts
during the Cure Period to remedy the condition, notwithstanding such efforts the
condition continues to exist, and the Employee terminates his employment within
sixty (60) days after the end of the Cure Period.”

3. Except as amended herein, the terms of the Agreement shall remain in full
force and effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement under seal as of the 18th day of March, 2011.

 

COMPANY: ANSYS, INC. By:  

/s/ Peter J. Smith

  Name: Peter J. Smith   Title: Chairman EMPLOYEE:

/s/ James E. Cashman III

James E. Cashman III